DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In the reply filed May 31, 2022, Claims 1, 3, and 23 have been amended.  Claims 2 and 20-22 have been canceled.  Now, claims 1, 3-19, and 23-24 remain pending and allowed.

Reasons for Allowance
2.	Applicant’s arguments, see Remarks, filed May 31, 2022, with respect to the 35 U.S.C. 102 and 103 rejections of claims 1-24 have been fully considered and are persuasive.  Claims 1, 3-19, and 23-24 remain pending and allowed.


The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
A sensor system comprising: 
an inductive damping sensor comprising: 
a coil configured to generate a magnetic field and a counteracting magnetic field in an organ located within the magnetic field; and 
an inductance-to-digital converter electrically coupled with the coil and configured to measure a least one of an inductance of the coil or a resistance of the coil based on a counteracting magnetic field from an organ located within the magnetic field; and 
a computer system communicatively coupled with the inductance-to-digital converter and comprising a processor and a memory, the memory storing computer-readable instructions that, upon execution by the processor, cause the computer system to: 
receive data from the inductance-to-digital converter; and 
determine a health condition of the organ based on the least one of inductance or resistance of the coil,
are not disclosed or suggested by the prior cited art references Levinson and Srinivasan.
	Levison teaches measuring an intracranial fluid bioimpedance in a patient's head, to help detect an abnormality, may involve: securing a volumetric integral phase-shift spectroscopy (VIPS) device to the patient's head; measuring the intracranial fluid bioimpedance with the VIPS device by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field received at a receiver on another side of the VIPS device, at one or more frequencies; and detecting an abnormality in the intracranial bioimpedance fluid, using a processor in the VIPS device.
	Srinivasan teaches  a user input engine to receive input via a graphical user interface (GUI) through a first window, the input including a distance value and an input resolution value. The system also includes a sensor circuit solution generation engine to generate a plurality of sensor circuit solutions based on the received input and to cause the plurality of sensor circuit solutions to be displayed. Each sensor circuit solution specifies information about a conductive coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	RamRakhyan, et al., “Design and Optimization of Resonance-Based Efficient Wireless Power Delivery Systems for Biomedical Implants”, IEEE Transactions on Biomedical Circuits and Systems, Vol. 5, No. 1, February 2011. RamRakhyan teaches Resonance-based wireless power delivery is an efficient technique to transfer power over a relatively long distance. This technique typically uses four coils as opposed to two coils used in conventional inductive links. In the four-coil system, the adverse effects of a low coupling coefficient between primary and secondary coils are compensated by using high-quality ( ) factor coils, and the efficiency of the system is improved. Unlike its two coil counterpart, the efficiency profile of the power transfer is not a monotonically decreasing function of the operating distance and is less sensitive to changes in the distance between the primary and secondary coils. A four-coil energy transfer system can be optimized to provide maximum efficiency at a given operating distance. We have analyzed the four-coil energy transfer systems and outlined the effect of design parameters on power-transfer efficiency. Design steps to obtain the efficient power-transfer system are presented and a design example is provided. A proof-of-concept prototype system is implemented and confirms the validity of the proposed analysis and design techniques. In the prototype system, for a power-link frequency of 700 kHz and a coil distance range of 10 to 20 mm, using a 22-mm diameter implantable coil resonance-based system shows a power-transfer efficiency of more than 80% with an enhanced operating range compared to efficiency achieved by a conventional two-coil system.
B.	MAGNETICALLY COUPLED SLIDERS (US 20160343497 A1) teaches an input device can include a bezel having a slot, a knob including a magnetic element positioned to slide through the slot, a housing having a channel, a slider including a sensory path positioned within the channel and magnetically coupled to the magnetic element, and a circuitry layer positioned between the knob and the housing.
C.	Apparatus for detecting human's breathing (US 20090112115 A1) teaches an apparatus applied to detect the human breath gas, including a substrate which carries a circuit module, a CNT-based (carbon nanotube) gas sensing element, a wireless transmission/receiver module, and a power supplier, etc. and a clamp structure that could be clamped on the columella between the nostrils. The detectable gas also includes the bioaerosol in the gas. The CNT-based gas sensors react with the breath air and detect whether the specific gas and bioaerosol in the air or not while breathing in and out and the temperature of the air could be measured. This invention can measure the electric response of the CNT-based gas sensor, process the signal by the circuit module and transmit the processed signal to the wireless receiver by wireless transmission/receiver module. And the wireless signal receiver will differentiate the species, concentration and temperature of the gas and provide a warning signal while the specific gas or bioaerosol is detected. The apparatus is portable and has the functions of rapid response and high sensitivity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624